Exhibit 10.5

FLOTEK INDUSTRIES, INC.

RESTRICTED STOCK AGREEMENT

1.    Grant of Restricted Stock. Subject to the conditions described in this
agreement (the “Award Agreement”) and in the Flotek Industries Inc. 2014
Long-Term Incentive Plan, as amended from time to time (the “Plan”), Flotek
Industries, Inc., a Delaware corporation (the “Company”), hereby agrees to grant
                 (“Participant”) shares of “Restricted Stock” of the Company.

2.    Number of Shares of Restricted Stock Granted.                  shares of
Restricted Stock (Common Stock of the Company, $0.0001 par value per share).

3.    Grant Date.                 .

4.    Vesting. Subject to the satisfaction of the terms and conditions set forth
in the Plan and this Award Agreement, including Participant’s continued
employment/service with the Company through the applicable Vesting date(s),
one-half (1/2) of the Restricted Stock granted hereunder shall Vest on
December 31, 2018, and the remaining one-half (1/2) of the Restricted Stock
granted hereunder shall Vest on December 31, 2019.

5.    Issuance and Transferability.

(a)    Registration and Restricting Legend. Upon grant, the Restricted Stock
granted hereunder shall be registered in the name of Participant and, unless and
until such Restricted Stock vests, shall be left on deposit with the Company, or
in trust or escrow pursuant to an agreement satisfactory to the Company, until
such time as the restrictions on transfer have lapsed. If the shares of
Restricted Stock are represented by certificates, such certificates shall be
marked with the following legend:

“The shares represented by this certificate have been issued pursuant to the
terms of the Flotek Industries, Inc. 2014 Long-Term Incentive Plan, as amended
from time to time, and may not be sold, pledged, transferred, assigned or
otherwise encumbered in any manner except as is set forth in the terms of the
Restricted Stock Agreement dated                 .”

(b)    Book Entry Form. If the shares are held in book entry form, then such
entry will reflect, in a manner sufficient to effect in a legally enforceable
form that such shares of Restricted Stock are subject to the restrictions of
this Award Agreement and the Plan.

(c)    Stock Power. Participant will deliver to the Company a stock power, in
substantially the form as Exhibit A-1 attached hereto or such form as required
by the Company, endorsed in blank, with respect to each Award of Restricted
Stock.

(d)    Release of Restrictions. Upon Vesting of any portion of the shares of
Restricted Stock and satisfaction of any other conditions required by the Plan
or pursuant to this Award Agreement, the Company shall promptly either issue a
stock certificate, without such restricted legend, for any shares of the
Restricted Stock that have Vested, or, if the shares are held in book entry
form, the Company shall remove the notations on the book entry registrations for
any shares of the Restricted Stock that have Vested.



--------------------------------------------------------------------------------

(e)    Prohibition on Transfer. Until restrictions lapse, the Restricted Stock
shall not be transferable. No right or benefit hereunder shall in any manner be
liable for or subject to any debts, contracts, liabilities, or torts of
Participant. Any purported assignment, alienation, pledge, attachment, sale,
transfer or other encumbrance of the Restricted Stock, regardless of by whom
initiated or attempted, prior to the lapse of restrictions shall be void and
unenforceable against the Company. If, notwithstanding the foregoing, an
assignment, alienation, pledge, attachment, sale, transfer or other encumbrance
of the Restricted Stock is effected by operation of law, court order or
otherwise, the affected Restricted Stock shall remain subject to the risk of
forfeiture, Vesting requirement and all other terms and conditions of this Award
Agreement. In the case of Participant’s death or Disability, Participant’s
Vested rights under this Award Agreement (if any) may be exercised and enforced
by Participant’s guardian or legal representative.

6.    Forfeiture.

(a)    In the event of Participant’s Termination for a reason other than a
reason that causes Vesting pursuant to Section 6(b) or 6(c) of this Agreement,
the unvested portion of the Restricted Stock held by Participant at that time
shall immediately be forfeited and the Company shall repurchase such forfeited
shares from the Participant for the lesser of (i) the amount paid by the
Participant to the Company for such shares, if any, or (ii) the Fair Market
Value of an equivalent number of shares of Common Stock determined on the date
the Restricted Stock is forfeited.

(b)    The occurrence of any of the following events shall cause the portion of
the Restricted Stock which is not yet Vested to be considered immediately
Vested: (i) a Change of Control, (ii) the death of Participant, (iii) the
Disability of Participant, or (iv) a termination by the Participant for Good
Reason which occurs within 12 months after a Change in Control (as determined in
the Plan). For purposes hereof, “Good Reason” shall exist upon the occurrence of
one of the following Company actions (unless Participant consents in writing to
such action(s)): (i) a material reduction of the Participant’s salary and
Participant’s benefits to which the Participant was entitled immediately prior
to such reduction, (ii) a material reduction in the duties, authority or
responsibilities relative to the Participant’s duties, authority or
responsibilities as in effect immediately prior to such reduction, or (iii) the
relocation of the Participant to a facility or a location more than fifty
(50) miles from the Participant’s then present location; provided, however, that
(A) Participant must provide the Company with written notice of the occurrence
of such action(s) within 60 days of the initial occurrence of such action(s) and
of his or her intent to terminate employment based on such action(s), (B) the
written notice must describe the event constituting Good Reason in reasonable
detail, and (C) within 30 days from the date that such written notice is
received by the Company, the Company must cure such action(s).

(c)    A Termination of the Participant by the Company which is not for Cause
(and at a time that the Participant is otherwise willing and able to continue in
employment) shall cause the portion of the Restricted Stock which is not yet
Vested but which pursuant to its terms would with the passage of time only
become Vested within twelve (12) months of the date of Termination to be
considered immediately Vested. For clarity, (i) a Termination of the Participant
by the Company which is not for Cause shall not cause the Vesting of any other
portion of the Restricted Stock than that referred to in the immediately
preceding sentence and (ii) no Termination causing Vesting pursuant to
Section 6(b) shall be considered a Termination by the Company which is without
Cause.



--------------------------------------------------------------------------------

7.    Ownership Rights. Subject to any reservations, conditions or restrictions
set forth in this Award Agreement and/or the Plan, upon grant to Participant of
the Restricted Stock, Participant shall be entitled to all voting rights
applicable to the Restricted Stock during the Restricted Period. In the event of
forfeiture of shares of Restricted Stock, the Participant shall have no further
rights with respect to such Restricted Stock.

8.    Reorganization of the Company. The existence of this Award Agreement shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Restricted Stock or the rights
thereof; the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

9.    Certain Restrictions. By executing this Award Agreement, Participant
acknowledges that he will enter into such written representations, warranties
and agreements and execute such documents as the Company may reasonably request
in order to comply with the securities law or any other applicable laws, rules
or regulations, or with this Award Agreement or the terms of the Plan.

10.    Amendment and Termination. This Award Agreement or the Plan may be
amended or terminated in accordance with the terms of the Plan.

11.    Taxes and Withholdings.

(a)    Tax Consequences. The granting, Vesting and/or sale of all or any portion
of the Restricted Stock may trigger tax liability. Participant agrees that he
shall be solely responsible for any such tax liability. Participant is
encouraged to contact his/her tax advisor to discuss any tax implications which
may arise in connection with the Restricted Stock.

(b)    Withholding. Participant acknowledges that the Vesting of Restricted
Stock granted pursuant to this Award Agreement, the making of an election under
Section 83(b) of the Code and the Vesting and payment of any accrued dividends
may result in federal, state or local tax withholding obligations. Participant
understands and acknowledges that the Company will not deliver shares of Common
Stock or make any payment of accrued dividends until it is satisfied that
appropriate arrangements have been made to satisfy any tax obligation under this
Award Agreement or the Plan and agrees to make appropriate arrangements suitable
to the Company for satisfaction of all tax withholding obligations. Further,
Participant hereby agrees and grants to the Company the right to withhold from
any payments or amounts of compensation, payable in cash or otherwise, in order
to meet any tax withholding obligations under this Award Agreement or the Plan.
As such, if the Company requests that Participant take any action required to
effect any action described in this Section and to satisfy the tax withholding
obligation pursuant to this Award Agreement and the Plan, Participant hereby
agrees to promptly take any such action.

(c)    Section 83(b). Participant understands that any election under
Section 83(b) of the Code with regard to the Restricted Stock must be made
within thirty (30) days of the Grant Date and that, in the event of such
election, Participant will so notify the Company in writing on or before such
date.



--------------------------------------------------------------------------------

12.    No Guarantee of Tax Consequences. The Company, Board and Committee make
no commitment or guarantee to Participant that any federal, state or local tax
treatment will apply or be available to any person eligible for benefits under
this Award Agreement and assumes no liability whatsoever for the tax
consequences to Participant.

13.    Severability. In the event that any provision of this Award Agreement is,
becomes or is deemed to be illegal, invalid, or unenforceable for any reason, or
would disqualify the Plan or this Award Agreement under any law deemed
applicable by the Board or the Committee, such provision shall be construed or
deemed amended as necessary to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Board or the
Committee, materially altering the intent of the Plan or this Award Agreement,
such provision shall be stricken as to such jurisdiction, the Participant or
this Award Agreement, and the remainder of this Award Agreement shall remain in
full force and effect.

14.    Terms of the Plan Control. This Award Agreement and the underlying Award
are made pursuant to the Plan. Notwithstanding anything in this Award Agreement
to the contrary, the terms of the Plan, as amended from time to time and
interpreted and applied by the Committee, shall govern and take precedence. All
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan, the terms of which are incorporated herein by reference.

15.    Governing Law. This Award Agreement shall be construed in accordance with
(excluding any conflict or choice of law provisions of) the laws of the State of
Delaware to the extent federal law does not supersede and preempt Delaware law.

16.    Consent to Electronic Delivery; Electronic Signature. Except as otherwise
prohibited by law, in lieu of receiving documents in paper format, Participant
agrees, to the fullest extent permitted by law, to accept electronic delivery of
any documents that the Company may be required to deliver (including, but not
limited to, prospectuses, prospectuses supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other Award made or
offered by the Company. Electronic delivery may be via a Company electronic mail
system or by reference to a location on a Company intranet to which Participant
has access. Participant hereby consents to any and all procedures the Company
has established or may establish for an electronic signature system for delivery
and acceptance of any such documents that the Company may be required to
deliver, and agrees that his/her electronic signature is the same as, and shall
have the same force and effect as, his/her manual signature.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

COMPANY: FLOTEK INDUSTRIES, INC. By:     Name:     Title:     Date:    
PARTICIPANT:   Address:     Date:    